Citation Nr: 0302776	
Decision Date: 02/13/03    Archive Date: 02/24/03

DOCKET NO.  01-04 621	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for rhinitis.

4.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for epididymitis.

5.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for osteoarthritis of 
the cervical, dorsal, and lumbar spine.

6.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for a sinus condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michelle S. Miyake, Counsel


INTRODUCTION

The veteran served on active duty from March 1951 to March 
1953.

This matter comes before the Board of Veterans' Appeals 
(Board) following a May 1999 rating decision by the RO which, 
among other things, denied the veteran's application to 
reopen previously denied claims of entitlement to service 
connection for epididymitis, rhinitis, sinusitis, and 
osteoarthritis of the cervical, dorsal, and lumbar spine.  
This matter also comes before the Board following a March 
2001 rating decision which denied claims of entitlement to 
service connection for hearing loss and tinnitus.  


FINDINGS OF FACT

1.  By a March 2001 rating decision, the RO denied the 
veteran's claims of service connection for hearing loss and 
tinnitus.

2.  Notice of the March 2001 rating decision was mailed to 
the veteran on March 12, 2001.

3.  A statement of the case (SOC) was issued on January 24, 
2002.

4.  A substantive appeal setting forth allegations of error 
of fact or law regarding the issues addressed in the January 
2002 SOC was not received until April 15, 2002.

5.  In April 1959, the RO denied a claim of service 
connection for rhinitis.  The veteran was notified of the 
denial, but did not initiate an appeal.  

6.  Evidence received since the April 1959 RO denial, when 
considered in conjunction with the entire record, is not so 
significant that it must be considered to decide fairly the 
merits of a claim of service connection for rhinitis.

7.  In July 1969, the RO denied a claim of service connection 
for epididymitis.  The veteran was notified of the denial, 
but did not initiate an appeal.  

8.  Certain new evidence received since the July 1969 RO 
denial, when considered in conjunction with the entire 
record, is so significant that it must be considered to 
decide fairly the merits of a claim of service connection for 
epididymitis.

9.  The veteran has epididymitis that likely resulted from 
injury during his military service.

10.  In December 1977, the RO denied a claim of service 
connection for osteoarthritis of the cervical, dorsal, and 
lumbar spine (then characterized as a back condition 
(osteoarthritis of the cervical, dorsal, and lumbar spine)).  
The veteran was notified of the denial, but did not initiate 
an appeal.  

11.  Evidence received since the December 1977 RO denial, 
when considered in conjunction with the entire record, is not 
so significant that it must be considered to decide fairly 
the merits of a claim of service connection for 
osteoarthritis of the cervical, dorsal, and lumbar spine.

12.  In January 1997, the RO denied a claim of service 
connection for a sinus condition.  The veteran was notified 
of the denial, but did not initiate an appeal.  

13.  Evidence received since the January 1997 RO denial, when 
considered in conjunction with the entire record, is not so 
significant that it must be considered to decide fairly the 
merits of a claim of service connection for a sinus 
condition.


CONCLUSIONS OF LAW

1.  The veteran is statutorily barred from appealing the 
March 2001 denial of claims of service connection for hearing 
loss and tinnitus.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 20.200, 20.202, 20.302(b) (2002).

2.  New and material evidence sufficient to reopen a 
previously denied claim of service connection for 
epididymitis has been submitted.  38 U.S.C.A. §§ 1110, 5108, 
7105 (West 1991 & Supp. 2002); 38 C.F.R. § 3.156(a) (2001).

3.  The veteran has epididymitis that is the result of injury 
incurred during active military service.  38 U.S.C.A. § 1110 
(West Supp. 2002); 38 C.F.R. § 3.303 (2002).

4.  New and material evidence sufficient to reopen a 
previously denied claim of service connection for rhinitis, 
sinus condition, or osteoarthritis of the cervical, dorsal, 
and lumbar spine has not been submitted.  38 U.S.C.A. 
§§ 1110, 5108, 7105 (West 1991 & Supp. 2002); 38 C.F.R. 
§ 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Hearing Loss & Tinnitus

The law provides that ". . . questions as to timeliness or 
adequacy of response shall be determined by the Board of 
Veterans' Appeals."  38 U.S.C.A. § 7105(d)(3) (West 1991).  
The initial question that must be resolved is whether the 
Board has jurisdiction to consider the claims of service 
connection for hearing loss and tinnitus, which were 
addressed in a March 2001 rating decision.

An appeal to the Board consists of a timely filed NOD in 
writing and, after a SOC has been furnished, a timely filed 
substantive appeal.  38 C.F.R. §§ 20.200, 20.201 (2001).  The 
substantive appeal can be set forth on a VA Form 9 (Appeal to 
the Board of Veterans' Appeals) or on correspondence 
specifically identifying the issues appealed and setting out 
specific arguments relating to errors of fact or law made by 
the agency of original jurisdiction (AOJ).  38 C.F.R. 
§ 20.202.  To be considered timely, the substantive appeal 
must be filed within 60 days from the date that the AOJ mails 
the SOC to the appellant, or within the remainder of the one-
year period from the date of mailing of the notification of 
the determination being appealed, whichever is later.  
38 C.F.R. § 20.302(b).  Additionally, an extension for filing 
a substantive appeal may be granted on motion filed prior to 
the expiration of the time limit described above.  38 C.F.R. 
§ 20.303.  If the claimant fails to file a substantive appeal 
in a timely manner, and fails to timely request an extension 
of time, she is "statutorily barred" from appealing.  Roy 
v. Brown, 5 Vet. App. 554, 556 (1993).  Cf. Rowell v. 
Principi, 4 Vet. App. 9 (1993).

There are situations where, when additional pertinent 
evidence is received during the time allowed for perfecting 
an appeal, VA must afford the veteran at least 60 days from 
the mailing date of a supplemental statement of the case 
(SSOC) to perfect an appeal, even if the additional 60-day 
period would extend the expiration of the original appeal 
period.  VAOPGCPREC 9-97 (Feb. 11, 1997); 38 C.F.R. § 20.302 
(2002).  

Moreover, even if a VA Form 9 is submitted, it must be 
"properly completed."  38 C.F.R. § 20.202.  As noted above, 
it "should set out specific arguments relating to errors of 
fact or law made by the AOJ in reaching the determination, or 
determinations, being appealed."  Id; see also 38 U.S.C.A. 
§ 7105(d)(3) (West 1991).  When the substantive appeal fails 
to allege specific error of fact or law, the Board may 
dismiss the appeal.  38 U.S.C.A. § 7105(d)(5) (West 1991). 

In the veteran's case, by a March 2001 rating action, the RO 
denied the veteran's claims of entitlement to service 
connection for hearing loss and tinnitus.  In a letter dated 
on March 12, 2001, the RO notified the veteran of this 
determination.  Thereafter, the veteran submitted a VA Form 
9, which the RO construed as a NOD, on April 4, 2001.  A SOC 
was issued on January 24, 2002.  A substantive appeal from 
the veteran setting forth allegations of error of fact or law 
was not received until April 15, 2002.  A statement from the 
veteran's representative, which could be construed as a 
substantive appeal, was not submitted until April 18, 2002, 
which was well after the time period for filing a substantive 
appeal had passed.  Additionally, the record does not show 
that VA ever received a request from the veteran for more 
time to file a substantive appeal.  38 C.F.R. § 20.303 (2002) 
(request for an extension must be made within the time period 
for filing the substantive appeal).

Given that the notice of the March 2001 decision was mailed 
to the veteran on March 12, 2001, and because a SOC was 
issued on January 24, 2002, the veteran had 60 days from 
January 24, 2002, to file either a substantive appeal or a 
request for an extension of time.  The Board also notes that 
there is no indication in the record that additional 
pertinent evidence was received during the appeal period, and 
after issuance of the SOC, which would have required the 
issuance of a SSOC such that the appeal period would have 
been extended.  See VAOPGCPREC 9-97 (Feb. 11, 1997); 
38 C.F.R. § 20.302.  

Pursuant to VAOPGCPREC 9-99 (Aug. 18, 1999), the Board has 
the authority to adjudicate or address in the first instance 
the question of timeliness of a substantive appeal, and may 
dismiss an appeal in the absence of a timely filed 
substantive appeal.  Under such circumstances, however, the 
VA General Counsel indicated that the veteran should be first 
afforded appropriate procedural protections to assure 
adequate notice and opportunity to be heard on the question 
of timeliness and adequacy of the appeal.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Consequently, in a letter to 
the veteran, on December 11, 2002, the Board notified the 
veteran of the Board's intent to consider the timeliness of 
the substantive appeal as to the issues of service connection 
for hearing loss and tinnitus.  The Board also furnished the 
veteran with a summary of the laws and regulations applicable 
to the proper filing of appeals including those pertaining to 
the issues of timeliness and adequacy of the substantive 
appeal.  See 38 C.F.R. §§ 20.202, 20.204, and 20.302.  The 
Board noted that the veteran and his representative had 60 
days from the date the letter was mailed to present written 
argument, present additional evidence relevant to 
jurisdiction, or to request a hearing to present oral 
argument on the question of timeliness and adequacy of the 
appeal.  The Board also informed the veteran that, if no 
response was received from the veteran or his representative 
by the end of the 60-day period, the Board would assume that 
no argument or evidence was being submitted, and that a 
hearing was not being requested.  The record indicates that 
the veteran responded to the Board's December 11, 2002, 
letter with a statement received on December 27, 2002.  The 
veteran indicated that he did not have evidence or written 
argument to present and did not wish to request a hearing.  

Accordingly, because the veteran did not timely file either a 
substantive appeal or a request for an extension of time to 
do so, he is statutorily barred from appealing the March 2001 
denial of claims of service connection for hearing loss and 
tinnitus.  The Board does not have jurisdiction to consider 
those claims.  38 C.F.R. § 20.200; Roy, supra.

In adjudicating these claims, the Board has considered the 
applicability of the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (VCAA) (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2002)), which became effective during 
the pendency of this appeal.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA - November 9, 2000 - or filed before 
the date of enactment and not yet final as of that date.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
Supp. 2002); cf. Dyment v. Principi, 287 F.3d. 1377 (Fed. 
Cir. 2002) (holding that only section 4 of the VCAA, amending 
38 U.S.C. § 5107, was intended to have retroactive effect).  

It is the Board's conclusion that the new law does not 
preclude the Board from addressing the jurisdictional 
question presented by the facts of these claims.  This is so 
because the requirements of the new law have been satisfied.  
By the SOC furnished to the veteran, the RO has notified him 
of the information and evidence necessary to substantiate his 
claims, of the provisions of law relied on, and of the 
reasoning used in reaching a decision on these issues.  He 
was told of time limits for filing an appeal.  In addition, 
the veteran was provided with an opportunity to testify at a 
hearing in order to provide testimony in support of his 
claims, but he did not elect to do so.  In December 2002, the 
Board also furnished the veteran with a summary of the laws 
and regulations applicable to the proper filing of appeals 
including those pertaining to the issues of timeliness and 
adequacy of the substantive appeal.  The veteran was also 
given an opportunity to present written argument, present 
additional evidence relevant to jurisdiction, or to request a 
hearing to present oral argument on the question of 
timeliness and adequacy of the appeal.  Nevertheless, neither 
the veteran nor his representative has identified any source 
of relevant documentation that could further aid in the 
resolution of the jurisdictional question.  Further 
evidentiary development does not seem to be possible and it 
thus falls to the Board to address these issues, which it has 
done.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997), cert. denied, 118 S. Ct. 1361 (1998).

New and Material Evidence

Factual Background

The veteran's service medical records show that, in March 
1951, he was hospitalized for two days for treatment of 
epididymitis due to trauma.  It was noted that, while he was 
moving filing cabinets, one of them slipped, and hit him on 
the left abdomen.  In May 1951, it was noted that the veteran 
had frontal sinusitis headaches.  In May 1951, the veteran 
sought treatment for a strained back, muscle strain, and a 
stiff back.  In June and July 1951, it was noted that the 
veteran probably had sinusitis.  In August 1951, he was hit 
in the groin by a volleyball and sustained considerable 
swelling of the scrotum and penis with ecchymosis.  In August 
1951, a small incision was made on the lateral shaft of the 
penis where a hematoma was encountered and subsequently 
evacuated.  In December 1951, the veteran was involved in an 
auto accident where he sustained injuries that included 
multiple abrasions of the face, and hands; chipping of two 
teeth; and laceration to the right eye.

Post-service VA treatment records show that the veteran was 
hospitalized from March to April 1959 with chief complaints 
of symptoms of a varicocele.  The diagnoses included allergic 
rhinitis.  

Based on the evidence of record, by rating action of April 
1959, the RO denied a claim of service connection for 
allergic rhinitis on the basis that this condition was not 
shown or treated during service, and, therefore, was not 
shown to have been incurred in or aggravated by service.  The 
RO notified the veteran of that decision, but he did not 
initiate an appeal within the one-year period allowed and, as 
a result, the denial became final.  38 U.S.C.A. § 7105 (West 
1991 & Supp. 2002); 38 C.F.R. § 19.2 (1958).

Thereafter, VA treatment records show that the veteran was 
hospitalized, from April 1969 to May 1969, when he was found 
to have osteoarthritis of the cervical spine.  When examined 
by VA in June 1969, the diagnoses were minimal deformity of 
the upper lip and asymptomatic left varicocele.

Based on the evidence of record, by rating action of July 
1969, the RO denied service connection for epididymitis on 
the basis that the evidence of record did not show a current 
disability.  The RO notified the veteran of that decision, 
but he did not initiate an appeal within the one-year period 
allowed and, as a result, the denial became final.  
38 U.S.C.A. § 7105 (West 1991 & Supp. 2002); 38 C.F.R. 
§ 19.118 (1969).

Correspondence from a private physician, Dr. J. K., dated in 
May 1975, indicates that the veteran was treated for 
impotence and painful erection concerns.  

When examined by VA in August 1975, the diagnosis was 
moderate left varicocele, symptomatic by history.

Correspondence from a private physician, Dr. W. H., dated in 
August 1977, as well as a November 1977 statement, indicate 
that the veteran had reported being in an auto accident in 
July 1977 when a two-ton truck ran a stop sign and struck his 
car.  The veteran noted that he had not gone to a hospital 
and had not seen any physician until the examination in July 
1977.  The physician concluded that the veteran apparently 
sustained ligamentous damage in the lower cervical area 
superimposed upon fairly far advanced degenerative changes, 
but without radiculopathy.  The veteran also had aggravation 
of the degenerated lumbosacral intervertebral disc, and 
marked compression deformity of D-7 vertebral body and 
compression of D-12, low back strain superimposed upon 
degenerative disc changes.

Based on the evidence of record associated with the claims 
file, by rating action of December 1977, the RO denied the 
veteran's claim of service connection for osteoarthritis of 
the cervical, dorsal, and lumbar spine.  The RO notified the 
veteran of that decision, but he did not initiate an appeal 
within the one-year period allowed and, as a result, the 
denial became final.  38 U.S.C.A. § 7105 (West 1991 & Supp. 
2002); 38 C.F.R. § 19.118 (1977).

A private medical statement from Dr. W. H., dated in February 
1978, indicates that the veteran had far advanced 
degenerative disc disease in the cervical spine, marked 
compression fracture of D-7 vertebral body, compression of D-
12, degenerative disc disease of the lumbar spine.  

VA hospitalization and outpatient treatment reports, dated 
from June 1984 to August 1989, contain diagnoses of arthritis 
and degenerative joint disease.

When examined by VA in November 1996, it was noted that, 
during service in March 1951, the veteran sustained trauma to 
the left epididymis.  It was noted that he was moving filing 
cabinets when one cabinet slipped and hit him on the left 
abdomen, left peroneal area.  The veteran reported that he 
had undergone a great deal of bleeding into the scrotum and 
penis.  Examination revealed the testes were within normal 
limits although the left testicle seemed slightly smaller 
than the right one.  There was a fluctuant, tender 2 
centimeter (cm) mass in the left side of the scrotum just 
above the left testicle.  The diagnoses included status post 
traumatic epididymis.

Based on the evidence of record associated with the claims 
file, by rating action of January 1997, the RO denied a claim 
of entitlement to service connection for a sinus condition.  
The RO notified the veteran of that decision, but he did not 
initiate an appeal within the one-year period allowed and, as 
a result, the denial became final.  38 U.S.C.A. § 7105 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 20.302, 20.1103 (1996).

Thereafter, records associated with the claims file included 
VA outpatient treatment reports, dated from 1968 to 1999, 
which show that, in August 1988, x-rays of the cervical spine 
revealed marked degenerative spine disease, and x-rays of the 
sinuses revealed no definite evidence of sinusitis.  In 
December 1989, x-rays of the sinuses revealed no acute 
sinusitis.  In December 1993, the assessment was low back 
pain of unknown etiology.  In May 1994, x-rays of the 
thoracic spine revealed wedge compression affect involving 
T7.  In July 1994, x-rays of the cervical spine revealed 
advanced degenerative arthritis with degenerative disc 
disease.  In May 1997, a magnetic resonance imaging (MRI) of 
the thoracic spine revealed disc degeneration.  A September 
1997 MRI revealed broad-based disc herniation, borderline 
spinal stenosis, severe degenerative disc changes, and 
generalized lumbar spondylosis.  In September 1998, the 
impression was chronic sinusitis.  A July 1999 computerized 
tomography (CT) scan revealed degenerative changes of the 
spine. 

The record also contains a September 1999 private examination 
report in which the veteran gave a history of his 1951 
injury.  The veteran reported that a large file cabinet hit 
him in the groin.  He subsequently had had problems with 
epididymitis through the years.  Dr. M. K. concluded that the 
veteran had considerable degenerative spondylosis of the 
entire spine, worse in the neck, and fairly advanced, 
degenerative disc of L5-S1.  Dr. M. K. noted that whether 
these disabilities were related to the automobile accident in 
1952 could not be said with certainty.  Dr. M. K. also noted 
that the veteran had had a good deal of problems with the 
genitourinary tract and that this may have been related to 
the veteran's injury to the groin, which occurred in 1951.

The veteran filed an application to reopen previously denied 
claims of service connection for epididymitis, rhinitis, a 
sinus condition, and osteoarthritis of the cervical, dorsal, 
and lumbar spine in August 1998.  By rating action of May 
1999, the RO, in part, denied the veteran's application to 
reopen the claims.  It is from the May 1999 decision to deny 
such claims that the present appeal arises. 

Analysis

The claims of service connection for epididymitis, rhinitis, 
sinus condition, and osteoarthritis of the cervical, dorsal, 
and lumbar spine, may now be reopened only if new and 
material evidence has been submitted since the last final 
disallowance of each claim.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156(a) (2001); Manio v. Derwinski, 1 Vet. App. 
140, 145 (1991); Smith v. West, 12 Vet. App. 312, 314 (1999).  

The Board must address the issue of whether new and material 
evidence has been submitted in the first instance because it 
determines the Board's jurisdiction to reach the underlying 
claim and to adjudicate the claim de novo.  See Barnett v. 
Brown, 8 Vet. App. 1, 4 (1995), aff'd, 83 F.3d 1380 
(Fed. Cir. 1996).  Once the Board finds that no such evidence 
has been offered, that is where the analysis must end, and 
what the RO may have determined in this regard is irrelevant.  
Barnett, 83 F.3d at 1383.  Further analysis, beyond the 
evaluation of whether the evidence submitted in the effort to 
reopen is new and material, is neither required nor 
permitted.  Id. at 1384.  Any finding entered when new and 
material evidence has not been submitted "is a legal 
nullity."  Butler v. Brown, 9 Vet. App. 167, 171 (1996) 
(applying an identical analysis to claims previously and 
finally denied, whether by the Board or the RO).

What constitutes new and material evidence to reopen a 
previously and finally denied claim is defined in 38 C.F.R. 
§ 3.156(a) (2001).  Under that regulation, effective for 
claims filed prior to August 29, 2001, new and material 
evidence is defined as follows:  

[E]vidence not previously submitted to 
agency decision-makers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor 
redundant, and which by itself or in 
connection with evidence previously 
assembled is so significant that it must 
be considered in order to fairly decide 
the merits of the claim.  

38 C.F.R. § 3.156(a) (2001); cf. Duty to Assist, 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.156(a) (2002)) (new and material evidence is 
defined differently for claims filed on or after 
August 29, 2001).  As each of the veteran's application to 
reopen was filed prior to August 29, 2001, the new provisions 
do not apply to his claims.

With respect to the issue of whether new and material 
evidence has been submitted to reopen a previously denied 
claim of service connection for rhinitis, the Board has 
reviewed the additional evidence received subsequent to the 
April 1959 RO denial and finds that new and material evidence 
has not been presented to reopen the claim.  (The specified 
basis for the denial of service connection in April 1959 was 
that the veteran's rhinitis was not shown to have been 
incurred in or aggravated by service).

The evidence obtained in connection with the veteran's 
attempt to reopen his claim includes additional written 
statements prepared by the veteran or his representative in 
which he re-asserts that he should be compensated.  His 
assertions are redundant since they mirror the arguments he 
made in support of his previously denied claim.  While the 
veteran is competent to describe symptoms he was experiencing 
and which he observed during service, his assertions that he 
has rhinitis and that such disability is related to service 
are not helpful to the fact-finding process because he is not 
competent to provide evidence that requires medical 
expertise, such as is required when commenting on the extent 
of worsening of underlying disability or providing a medical 
diagnosis.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992); see also Moray v. Brown, 5 Vet. App. 211, 214 (1993) 
(holding that lay assertions of medical causation cannot 
serve as a predicate to reopen a previously denied claim).

Additionally, the remaining evidence reflects that the 
veteran has been treated for numerous medical problems; 
however, he has not been shown to have had rhinitis since he 
was hospitalized from March to April 1959.  As a result, the 
Board finds that the newly received evidence does not 
constitute evidence that is new and material as defined by 
38 C.F.R. § 3.156(a).  In short, this evidence does not 
support the veteran's claim in a manner different from what 
was previously shown.  In fact, it does not provide any new 
information pertinent to the issue at hand.  Consequently, it 
may be said that the evidence is not so significant that it 
must be considered in order to decide fairly the merits of 
the underlying claim.  38 C.F.R. § 3.156(a).  

Turning to the issue of whether new and material evidence has 
been submitted to reopen a previously denied claim of service 
connection for epididymitis, the Board has reviewed the 
additional evidence received subsequent to the July 1969 RO 
denial and finds that new and material evidence has been 
submitted.  (The specified basis for the denial of service 
connection in July 1969 was that the evidence of record did 
not contain a current diagnosis of epididymitis).  

The evidence obtained in connection with the veteran's 
attempt to reopen includes, of particular interest, a VA 
November 1996 VA examination report indicating that the 
veteran now has a current diagnosis of epididymitis and that 
such disability is likely due to the injury sustained during 
service in 1951.  The Board finds that the November 1996 VA 
examination report constitutes evidence that is new and 
material as defined by 38 C.F.R. § 3.156(a).  In short, this 
evidence tends to support the veteran's claim in a manner 
different from the evidence previously of record, 
particularly with respect to a current diagnosis and basis 
for the medical nexus opinion.  What is different about the 
newly received evidence is that it now includes a current 
diagnosis and medical opinion on the etiology of the 
veteran's epididymitis.  Consequently, it may be said that 
the evidence bears directly and substantially upon the issue 
at hand, is neither duplicative nor cumulative, and is so 
significant that it must be considered in order to decide 
fairly the merits of the underlying claim.  38 C.F.R. 
§ 3.156(a).  In other words, the evidence now tends to 
provide probative information beyond what was known 
previously.  Accordingly, the Board concludes that the 
veteran has submitted new and material evidence under 
38 C.F.R. § 3.156(a).

Turning to the issue of whether new and material evidence has 
been submitted to reopen a previously denied claim of service 
connection for osteoarthritis of the cervical, dorsal, and 
lumbar spine, the Board has reviewed the additional evidence 
received subsequent to the December 1977 RO denial and finds 
that evidence is new but not material.

Although the veteran has provided his own opinion in written 
statements regarding the etiology of his cervical, dorsal, 
and lumbar spine arthritis, there has been no indication in 
the record that he is competent to provide such an opinion as 
to medical etiology.  Additionally, the statements as to the 
time of onset do not differ from the contentions and 
evidentiary assertions made prior to the December 1977 RO 
decision.  Consequently, the more recent assertions by the 
veteran do not tend to prove the claim in a manner different 
from what was shown previously.  This evidence is therefore 
not new and material.

Additionally, the remaining evidence reflects that the 
veteran has continued to receive treatment for arthritis 
associated with the cervical, dorsal, and lumbar spine, and 
that these problems have worsened progressively through the 
years.  The evidence, however, does not provide more 
information on the question of whether such disabilities were 
incurred in or aggravated by service.  As a result, the Board 
finds that the newly received evidence does not constitute 
evidence that is new and material as defined by 38 C.F.R. 
§ 3.156(a).  In short, this evidence does not support the 
veteran's claim in a manner different from what was 
previously shown.  Consequently, it may be said that the 
evidence is not so significant that it must be considered in 
order to decide fairly the merits of the underlying claim.  
38 C.F.R. § 3.156(a).

Turning to the issue of whether new and material evidence has 
been submitted to reopen a previously denied claim of service 
connection for a sinus condition, the Board has reviewed the 
additional evidence received subsequent to the January 1997 
RO denial and finds that evidence is new but not material.

Although the veteran has provided his own opinion in written 
statements regarding the etiology of his sinus condition, 
there has been no indication in the record that he is 
competent to provide such an opinion as to medical etiology.  
Additionally, the statements as to the time of onset do not 
differ from the contentions and evidentiary assertions made 
prior to the January 1997 RO decision.  Consequently, the 
more recent assertions by the veteran do not tend to prove 
the claim in a manner different from what was shown 
previously.  This evidence is therefore not new and material.

Additionally, the remaining evidence does not tend to support 
his claim in a manner not previously shown.  Paller v. 
Principi, 3 Vet. App. 535, 538 (1992).  In short, this 
evidence is not new and material as defined by 38 C.F.R. 
§ 3.156(a).  It merely shows that the veteran had x-rays 
taken by VA in August 1988 and in December 1989, which did 
not reveal any definite evidence of sinusitis.  Moreover, no 
examiner, private or VA, has provided another diagnosis or 
opinion regarding the specific etiology of a sinus condition.  
Consequently, the newly received evidence is not so 
significant that it must be considered in order to decide 
fairly the merits of the claim.  In other words, the evidence 
does not tend to provide information pertinent to the 
underlying question of service connection beyond what was 
known previously.  Accordingly, the Board concludes that the 
veteran has not submitted new and material evidence under 
38 C.F.R. § 3.156(a).

In deciding these applications to reopen, the Board has 
considered the applicability of the VCAA.  The Board notes 
that the VCAA provided that nothing in amended section 5103A, 
pertaining to the duty to assist claimants, shall be 
construed to require the Secretary to reopen a claim that has 
been disallowed except when new and material evidence is 
presented or secured.  38 U.S.C.A. § 5103A(f) (West Supp. 
2002).

As for the notice requirements of the VCAA, the Board notes 
that the March 2001  SOC, as well as various communications 
from the RO, provided the veteran with notice of what was 
required to reopen his claims.  These communications also 
informed the veteran of what was required of him-namely, the 
need to present new and material evidence in order to have VA 
address the underlying merits of his claims.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

As noted above, this new law, which was enacted during the 
pendency of the appellant's appeal, clarified VA's duty to 
assist claimants in developing evidence pertinent to their 
claims.  As noted above, the question of whether new and 
material evidence has been presented is a jurisdictional 
question for the Board.  See Barnett, 8 Vet. App. at 4; 
Butler, 9 Vet. App. at 167.  Even the VCAA recognizes this.  
38 U.S.C.A. § 5103A(f) (West Supp. 2002).  Consequently, 
because the Board may not address the underlying claims until 
new and material evidence has been presented, a remand to 
have the RO address the duty to assist in the context of 
these specific applications to reopen is not necessary.  

Service Connection for Epididymitis

In light of the finding above that the claim of service 
connection for epididymitis is reopened, the Board turns to a 
review of the entire record on a de novo basis.  38 C.F.R. 
§ 3.156(b).  Service connection is warranted where the 
evidence of record establishes that a particular injury or 
disease resulting in disability was incurred in the line of 
duty in the active military service or, if pre-existing such 
service, was aggravated by service.  38 U.S.C.A. § 1110 (West 
Supp. 2002); 38 C.F.R. § 3.303(a) (2002).  

The veteran claims that his epididymitis is the result of an 
injury sustained during military service.  The veteran's 
service medical records show that, in March 1951, he was 
treated for epididymitis due to trauma.  It was noted that, 
while he was moving filing cabinets, one of them slipped, and 
hit him on the left abdomen.  

When examined by VA in November 1996, it was noted that, 
during service in March 1951, the veteran sustained trauma to 
the left epididymis.  It was noted that he was moving filing 
cabinets when one cabinet slipped and hit him on the left 
abdomen, left peroneal area.  The veteran reported that he 
had undergone a great deal of bleeding into the scrotum and 
penis.  Examination revealed the testes were within normal 
limits although the left testicle seemed slightly smaller 
than the right one.  There was a fluctuant, tender 2-cm mass 
in the left side of the scrotum just above the left testicle.  
The diagnoses included status post traumatic epididymis.

The record also contains a September 1999 private examination 
report in which the veteran gave a history of his 1951 
injury.  The veteran reported that a large file cabinet hit 
him in the groin.  He subsequently had had problems with 
epididymitis through the years.  The private physician noted 
that the veteran had had a good deal of problems with the 
genitourinary tract and that this may have been related to 
the veteran's injury to the groin, which occurred in 1951.

Based on a review of the record, the Board concludes that a 
grant of service connection is warranted for epididymitis.  
Simply put, the Board finds that, the veteran's service 
medical records reflect that, in March 1951, he was found to 
have traumatic epididymitis after incurring an injury while 
moving filing cabinets.  Moreover, the record contains a 
November 1996 VA opinion and a September 1999 private opinion 
which strongly suggest that the veteran's epididymitis is 
likely due to March 1951 injury sustained during service, and 
tend to support the veteran's claim.  Moreover, the Board 
notes that a contradictory medical opinion has not been 
presented.  

Given the evidence in favor of the veteran's claim, it may be 
concluded that the veteran's epididymitis is attributable to 
active military service.  38 U.S.C.A. § 5107 (West Supp. 
2002).  Therefore, service connection for epididymitis is 
warranted.  


ORDER

Service connection for epididymitis is granted.

The appeal of entitlement to service connection for hearing 
loss or tinnitus is dismissed.  

The application to reopen claims of service connection for 
rhinitis, a sinus condition, or osteoarthritis of the 
cervical, dorsal, and lumbar spine is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

